ae

LIGIHXS

 

 

  

ae

     

 

 

w

 

XASINN dOHS
oS :NAW dOHS

 

 

3

ae
v3
mM
a
Pf
ee
oS
ay

SPE

3

4a

 

Le
MA SOC Registration Number: 80801 Date: 05/12/2015

”

Filing Fee $50.00 per class
5 year registration period
Che Commonwealth of Massachusetts
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

 

FORMMUSTBE TYPED Trademark / Service Mark Application © FORM MUST BE TYPED
(General Laws Chapter L1OH, Section 3)

All information must be completed or this document will not be accepted for filing, 4244282

(1) Applicant's name and business address:

 

 

 

 

 

 

 

a) Individual:
Last First Middle
Business address:
Number Street
02645
City State Zip
or
b) Business Organization: Cape Life Brand Company, LLC
Business address: 2 Ellis Drive
Number Street
Harwich MA 02645
City State Zip
(2) Happlicant is a business, identify cype (check box), and if applicable, state and date of organization:
Cl corporation limited liabiliry company Cl limited partnership () partnership (J sole proprietor
CJ other
(indicate entity type)
a) State of incorporation or organization: MA b) Date of incorporation or organization: 4/17/2015

{3) Lfapplicant is a partnership, state the names of the general partners:

o110he3 10/2006

 
(4) Applicanc is seeking to register (check box):

[+l Trademark (J Service Mark

(5) The mark is (complete one of the following):

a) Words only - If the mark is only words, the words in the mark are (include type style if it is aimed as parc of the mark):
Cape Life Brand Company

b) Design Only - If che mark is a design only, describe the design (include colors if they are claimed as part of the mark):

c) Words and Design - State the words in the mark (include color and type style if they are claimed as part of the mark) and
describe the design:

(6) Describe briefly the goods or services used in connection with the mark:

T-shirts, sweatshirts, tank tops, wine glasses, pint glasses, shot glasses, coozies, stickers/decals,
hats, beach towels,

(7) For each class provide the number and class in which such goods or services fall (see attached classification schedule):
{An application may include multiple classes)

Class 21 Houseware and Glasses
Class 25 Clothing

(8) Describe briefly how the mark is used in connection with such goods or services:
a) The mark is used by displaying it (check bex):

on documents, wrappers, or articles delivered with the goods
(Fin advertisements of the services

[in connection with the services rendered

other

b) If other, describe briefly how che mark is used:

Itis also used as a logo displayed on goods.

 
(9) The trademark or service-mark has been used by the applicant, or the applicant's predecessor in business, since

April 17, 2015 and in the Commonwealth of Massachusetts since April 17, 2015

(month, day, year) (month, day, year)
(f first use of the mark anywhere was in Massachusetss, we the same date for both.).

 

(10) a) Has the applicane or predecessor in interest filed an application for che same mark or portions of the same mark with the

U.S. Patent and Trademark Office? C1 Yes No
b) If yes, for each application, provide (using additional pages if necessary):

Filing date and serial number
(month, day, year)

 

c) What is the status of the application (check box)? Cj awaiting examination (J refusal (office action) issued

C approved for publication C] registered
CJ abandoned/withdrawn

d) [f finally refused, or not resulted in a registration, give reason:

 

(11) Awach a sample showing the mark as actively used. The samp

 

oo, . : meee oa TO rr
The applicant is the owner of the mark. The mark is in use, and, to the knowledge of the person verifying the application, no other
pp P g pp
person has registered, either federally or in this state, or has che right co use such mark either in the identical form chercof or in

such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, or to
cause mistake, or to deceive.

L Nicole Pratt

, state chat | am the applicant or a lawfully authorized
(Name of Applicant | Authorized Representative)

representative of the applicant and declare under penalty of perjury chac che foregoing application is true and correct.

Executed on: April 28 2016

(Month, Day, Year)
Signature: 4 0)

 
COMMONWEALTH OF MASSACHUSETTS

William Francis Galvin
Secretary of che Commonwealth
One Ashburton Place, Boston, Massachuseres 02108-1512

Trademark / Service Mark Application
(General Laws Chapter 110H, Section 3)

Registered with

WILLIAM FRANCIS GALVIN

Secretary of the Commonwealth LilbuF BAg ef

on

Mav lr 1
}
‘Trademark Section ( A & (Yd |

One Ashburton Place, Rm. 1717
Boston, MA 02108

 

Conract Information

 

 

 

 

Nicole Pratt
Name
2 Ellis Drive
Mailing Address
Harwich MA 02645
Cityhtown State Zip
617-744-9250 niki@capelifebrand.com
Telephone Email

 
MA SOC Registration Number: 89097 Date: 05/11/2020
© 05/11/2020 11:41 AM 5089054574 ~» 16176243891 pg 2 of 6

Filing Fee $50.00 per class
€ eee ; 5 year renewal period
The Commenivealth of Massachusetts
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

 

Trademark / Service Mark Renewal
(General Laws Chapter 110H, Section 6)

   

All information must be completed or this document will not be.accepted for fling,

€1) Applicant's name and business address:

 

 

 

a} Individual:
Last First Middle
Business address:
Number Street
City Sttie Zip

or

Cape Life Brand Company, LLC

b) Business Organization:

 

 

 

Business address: o4 Sugar Hill Drive
Number Street
Harwich MA 02645
Cin State Zip

(2) The mark is (complete one of the following):

a) Words only - If the mark is only words, che words in the mark are (inchude type style if ic is claimed as part of the mark):
Cape Life Brand Company

b) Design Only - If the mark is a design only, describe the design (include colors if they are claimed as part of the mark}:

c) Words and Design - State the words in the mark (include color and type style if they are claimed as part of the mark) and
describe the design:
© 05/11/2020 11:41 AM 15089054574 > 16176243891 pg 3 of 6

(3) For cach class provide the number and class in which such goods’or services fall (sce.attached classification schedule):
tAn application may inckude multiple classes}
Class 27 Houseware and glasses
Class 25 Clothing

14) Provide the Massachusetts registration date and naniber:

May 12, 2015 #80804

(5) Auach a specimen showing actual use of the. mark on.or in connection with the goods ar services. The sample specimen. may
not be larger-than 3° x3",

 

 
© 05/11/2020 11:41 AM 15089054574 -> 16176243891 pg 4 of 6

The applicant for renewal is the owner of the mark and hereby asserts: that the mark has been and is still in. use-in Massachusetts
and that the attached specimeit shows.actual use of the mark on.or in connection with goods or services in the classification rioted

 

herein,

L Nicole Pratt

state that | am:the applicant for renewal and declare under penalty of perjury that the foregoing application is true and correct.
February 8 2620

Executed on:

 

(Month, Day, Year}

  

Signarure: APN es . oe aah
MA SOC Registration Number: 89097 Date: 05/11/2020

COMMONWEALTH OF MASSACHUSETTS
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

Trademark / Service Mark Application
(General Laws Chapter 110H)

Registered with

Hasson.

WILLIAM FRANCIS GALVIN

Secretary of the Commonwealth
on:

May 11, 2020

Trademark Section
One Ashburton Place, Rm. 1717
Boston, MA 02108
MA SOC_ Registration Number: 89313 Date: 07/09/2020
© 07/09/2020 8:18 AM 5089054574 > 16176243891 pg 2 of 9

Filing Fee $50.00 per class
5 year registration period
The Commonwealth of Massachusetts
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

 

Trademark / Service Mark Application
(General Laws Chapter L10H, Section 3)

   

All information must be completed or this document will not be accepted for filing.

(1) Applicant's pame and business addsess:

 

 

 

a) Individual:
: Last First Middle
Business address:
: Number Street
City State Zip
or

Cape Life Brand Company, LLC

b) Business Organization:

 

 

 

Business address: 54 Sugar Hill Drive
: Number Street
Harwich MA 02645
City State Lip

(2) Wfapplicant isia business, identify type (check box), and if applicable, state and date of organization:

C corporation limited liability company CH limited partnership C1] partnership (J sole proprietor
CJ other

 

(indicate entity type)

a} State of incorporation or organization: MA b) Date. of incorporation or organization: _ A72015

(3) If applicant is'a partmership, state the names of the general partners:

 

 
© 07/09/2020 8:18 AM 15089054574 > 16176243891 pg 3 of 9

{4) Applicant is seeking to tegister (check box}:

Trademark (7) Service Mark

(5) The mark is (complete one of the following):

a) Words only - fthe mark is only words, the words in the mark are (include type style if it is claimed as part of the mark):
CAPE LIFE

b) Design Only - If the mark is a design only, describe the design (include colors if they are claimed as part of the mark):

¢) Words and Design - State the words in the mark (include color and type style if they are claimed as part of the mark) and
describe the design:

(6) Describe briefly the goods or services used in connection with the mark:

Short-sieeved shirts, long-sleeved shirts, sweatshirts, tank tops, wine glasses, pint glasses, coozies,
stickers/decals, hats, beach towels, and blankets.

{7} For each class provide the number and class in which such goods or services fall (see ateached classification schedule):
(An application may include multiple classes)

CLASS 21- HOUSEWARE AND GLASSES
CLASS 25- CLOTHING
(8) Describe briefly how the mark is used in connection with such goods or services:
a) The mark ig used by displaying it (check box):

[¥} on doéumencs, wrappers, or articles delivered with the goods
(Tin advertisements of the services

(Jin connection with the services rendered

WF other

b) If other, describe briefly how the mark is used:

it is also.used as a logo displayed on goods.
© 07/09/2020 8:18 AM 15089054574 > 16176243891 pg 4 of 9

 

(9) The trademark or service-mark has been used by the applicant, or the applicant's predecessor in business, since

April 17, 2015 and in the Commonwealth of Massachusetts since April 17. 2015

(month, day, year) (manth, day, year)
(Ff first use of the mark anywhere was in Massachusetts, use the same date for bath.j.

 

(10) a) Has the applicant or predecessor in interest filed an application for the same mark or portions of the same mark with che
ULS. Patent and Trademark Office? Yes [¥1No

b) If yes, for each application, provide (using additional pages if necessary):

Filing date and serial number
(month, day, year)

 

c}) What is the status of the application (check box)? (] awaiting examination (J refusal (office action) issued

Clapproved for publication [1 registered
(J abandoned/withdrawn

d)} If finally refused, or not resuleed in a registration, give reason:

 

(11) Attach a sample showing che mark as actively used. The sample specimen may not be larger than 3” x 3”.

  

 

  

Some’ Nem faq on a{\ 7
CloThig Dis ploped! xeumpele 7

The applicant is the owner of the mark. The mark is in use, and, to the knowledge of the person verifying the application, no other
person has registered, either federally or in this state, or has the right to use such mark either in the identical form thereof or in
such near resemblance thereto as to be likely, when applied to che goods or services of such other person, to cause confusion, or to
cause mistake, or to deceive.

L, Nicole Pratt
(Name of Applicant | Authorized Representative)

, state that Lam the applicant or a lawfully authorized

 

representative of the applicant and declare under penalty of perjury that the foregoing application is true and correct.

June 5 2020
(Month, Day, Year}

Executed on:

}
Signature: ~) A
V

 

 
© 07/09/2020 8:18 AM 15089054574 > 16176243891 pg 6 of 9

Ng

MCARDLE LAW & ASSOCIATES, PLLC

    

Telephone: 978-681-5150
Facsimile: 978-681-5152
Email Luke@McArdieLaw.com

286 Merrimack Street, Ste. 324
Lawrence, MA 01843

A

 

 

July 6, 2020

VIA EMAIL (marissa soto-ortiz@state.ma.us)
Marissa Soto-Ortiz

Secretary of the Commonwealth of MA

1 Ashburton Place, 17th Floor

Boston, MA 02108-1512

 

RE: Cape Life Brand Company, LLC
Appeal - Trademark/Servicemark Denial —- “Cape Life”

Dear Attorney Soto-Ortiz:

My office represents Cape Life Brand Company, LLC (“CLBC”) in relation to the
Commonwealth’s denial of CLBC’s application for trademark protection of the term “Cape
Life”. The subject application is incorporated herein by reference. This second letter of appeal is
being made following Your request to provide a more limited and focused response regarding
support for “the lack of confusion in the marketplace and location of the businesses.” Although
that issue was addressed at large in the initial letter, CLBC is providing the following further
appeal submission and evidence:

The Secretary of the Commonwealth’s position is that registration of “Cape Life” would cause
confusion and/or a conflict with Cape Life, LLC, an entity that was established on January 27,
2020, which conflict is alleged to be solely based on the actual trade name itself as the nature of
the business is entirely dissimilar as set forth more fully below. Cape Life, LLC’s Certificate of
Organization filed with Your office states that the general character of its business is to render
professional service and the service to be rendered is: “REAL ESTATE SALES, PROPERTY
MANAGEMENT, DEVELOPMENT”. The owners of Cape Life, LLC also recently filed
another Certificate of Organization to register Cape Life II, LLC, stating “CAPE LIFE II, LLC
IS IN THE BUSINESS OF OWNING AND SHORT-TERM RENTING OF RESIDENTIAL
REAL ESTATE.” It is indisputable that Cape Life, LLC and Cape Life II, LLC operate solely
within the real estate services and real estate ownership trades. This fact is further supported in
reviewing Cape Life, LLC’s website www.capelifellc.com, which likewise evidences the
company operating solely as a real estate brokerage firm. CLBC is specifically seeking
protection of the term as applied to its clothing/apparel. “Cape Life” appears on every item of
clothing sold by CLBC as has been the case since CLBC’s company registration with Your
office several years prior to Cape Life, LLC’s registration. Please note the class of goods CLBC
has applied for (class 21 and 25) in no way conflict with the class of services that Cape Life,
LLC would apply for if it were to seek similar protection. Please also note that CLBC maintains
Massachusetts trademarks for "That's Cape Life" and “Cape Life Brand Company", established
some five years before Cape Life, LLC was established, and recently Your office approved
CLBC for protection of "Entering Cape Life" and "Cape Life Kid".

 
© 07/09/2020 8:18 AM 15089054574 ~» 16176243891 pg 7 of 9

CLBC’s application fully complies with the requirements of MGL c. 110H, § 3. Sub-Section
(a}(4) of Section 3 outlines the conflict element, requiring CLBC to demonstrate that “no other
person has registered, either federally or in the commonwealth, or has the right to use the mark
either in the identical form thereof or in near resemblance thereto as to be likely, when applied to
the goods or services of the other person, to cause confusion, or to cause mistake, or to deceive.”
(emphasis added). Additionally, Section 2(6) of the Chapter outlines the general restrictions
related to conflict, stating: “consists of or comprises a mark which so resembles a mark
registered in the commonwealth or a mark or trade name previously used by another and not
abandoned, as to be likely, when used on or in connection with the goods or services of the
applicant, to cause confusion or mistake or to deceive.” (emphasis added).

The conflict standard is directly tied to confusion that could be caused within goods or services
that are similar in nature - because it is indisputable that the business services and goods of
CLBC and Cape Life, LLC are completely unrelated, no conflict can exist pursuant to the legal
standard specifically set forth in said statute. Cape Life, LLC has no protected mark, has not
applied for protection to the knowledge of CLBC, utilizes the term solely as a name with no
customized mark or distinguishing elements, is related to real estate services only, in no way
deals in goods of any kind, and in no manner could cause confusion, mistake or deception with
the nature of CLBC’s business and use of the mark. If Cape Life, LLC likewise made a request
for protection of the mark “Cape Life”, CLBC would assent to the Secretary providing such
protection of the mark for use within its industry as is customary — the exact same trademark (not
including design) can be and is often protected by multiple entities as long as those entities
operate in distinguishable services or with distinguishable goods. It is relatively unclear where
the conflict could possibly exist when there is literally no context where there could be confusion
between two entirely unrelated businesses utilizing the same mark/trade name.

Likelihood-of-confusion for purposes of trademark registration is the same standard as
likelihood-of-confusion for purposes of a trademark infringement suit. See B & B Hardware, Inc.
v. Hargis Industries, Inc., 575 U.S. 138, 154-155 (2015). The gravamen of a claim of trademark
infringement under Massachusetts common law is the same as under the Lanham Act: likelihood
of confusion. See Jenzabar, Inc. v. Long Bow Group, Inc., 82 Mass.App.Ct. 648, 654 (2012).
“The core element of trademark infringement is the likelihood of confusion, i-c., whether the
defendant's use of the plaintiffs mark is likely to confuse consumers about the ‘source,
sponsorship or affiliation’ of the defendant's goods or services.” /d at 655. The likelihood of
confusion standard is based entirely on the perspective of potential consumers and a “reasonable
probability of confusion in the trade.”(emphasis added) See Monroe Stationers & Printers, Inc.

y. Munroe Stationers Inc., 332 Mass. 278 (1955). The current matter does not even reach the first
element of confusion ~— confusion within the same trade. There should be no inquiry necessary
beyond this fact and there is no case law in Massachusetts, federally or from the United States
Supreme Court that would support, to any degree, the current denial of CLBC’s request for
registration of the mark “Cape Life” within the clothing retail sale trade due to a potential
conflict with the use of the term within the real estate sale and acquisition trade. “If there is
doubt whether confusion will result, then it should be resolved in favor of [CLBC}.” Jays, Inc. v.
Jay Originals, Inc., 321 Mass. 737, 740 (1947). There should be no doubt that absolutely no
confusion will occur in this scenario, but, at minimum, doubt must exist here and doubt requires
the protection sought by CLBC.

 

Regarding Your request to provide information related to the locale of the two businesses at
issue ~ neither company has its own physical location where you can go physically and obtain
the goods or services of each respective business. Cape Life, LLC’s business address is the
© 07/09/2020 8:18 AM 150890545 74 > 16176243891 pg 8 of 9

residential property address of the owner, which property includes no signage or distinguishing
elements that would cause anyone to know that such location is where Cape Life, LLC operates
or otherwise — this is likewise true for CLBC. Cape Life, LLC’s website evidences that it
actually operates under the guise of and as a broker for William Raveis Real Estate Mortgage
and Insurance (“Raveis”) and that it utilizes Raveis’ business address as its office for operation
with no signage or anything otherwise that would cause anyone io know that Cape Life, LLC
operated out of the Raveis real estate office or physically exists otherwise. Cape Life, LLC, like
many realtors/brokers, operates remotely and its only real presence is its website. CLBC operates
an e-commerce website for sale of its goods and within unrelated retail clothing stores and other
similar establishments within the Commonwealth but specifically in the Bamstable County
region. There is no element of confusion regarding a physical address that each respective
company operates out of and neither company would ever be selling its respective services out of
the same location unless it were pursuant to a mutually beneficial business collaborative. It is
obvious that both companies operate mostly or entirely within the Cape Cod geographic region
but that alone is wholly insufficient to make a determination of confusion as fully set forth herein
and as established by precedent of the Commonwealth in this regard.

For the reasons set forth above, CLBC respectfully requests that the Secretary reconsider and
reverse its denial and that it grant CLBC’s application for the “Cape Life” mark within the class
of goods reflected in CLBC’s application.

Thank you for your attention to this matter - if you have any questions please do not hesitate to
call.

Very truly yours,
/s/ Lucas Mcardle
Lucas B. McArdle, Esq.
MA SOC Registration Number: 89313 Date: 07/09/2020

COMMONWEALTH OF MASSACHUSETTS
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

Trademark / Service Mark Application
(General Laws Chapter 110H)

Registered with

WILLIAM FRANCIS GALVIN

Secretary of the Commonwealth
on:

July 09, 2020

Trademark Section
One Ashburton Place, Rm. 1717
Boston, MA 02108
 

 

 

For assistance with TSDR, email teas@uspto.gov and include your serial number, the document you are looking for,
and a screenshot of any error messages you have received.

Processing Wait Times: Please note that due fo an extraordinary surge in applications, processing times are longer than
usual. See current trademark processing wait times for more information.

 

 

 

STATUS DOCUMENTS MAINTENANCE Back to Search Print

Generated on: This page was generated by TSDR on 2021-08-04 08:46:36 EDT

Mark: CAPE LIFE BRAND COMPANY

 

8

US Serial Number: 88496114 Application Filing Date: Jul. 01, 2019
US Registration Number: 6166932 Registration Date: Oct. 06, 2020
Filed as TEAS RF: Yes Currently TEAS RF: Yes

Register: Principal
Mark Type: Trademark

TM5 Common Status & LIVE/REGISTRATION/Issued and Active

Descriptor: (

 
  

The trademark application has been registered with the Offic

Status: Registered. The registration date is used to determine when post-registration maintenance documents are ¢
Status Date: Oct. 06, 2020

Publication Date: Jul. 21, 2020
Nark information

Goods and Services EXHIBIT

Basis Information (Case Level)

 

 

Current Owner(s) information

Attorney/Correspondence Information

Prosecution History

TM Staff and Location information

Assignment Abstract Of Title Information - Click to Load

Proceedings - Click to Load

 

 

Privacy - Terms
 

 

 

For assistance with TSDR, email teas@uspte.gov anc include your serial number, the document you are looking for,

and a screenshot of any error messages you have received.

Processing Wait Times: Please note that due to an extraordinary surge in applications, processing times are longer than
usual. See current trademark processing wait times for more information.

 

 

STATUS DOCUMENTS

Generated on:

Mark:

US Serial Number:

US Registration Number:
Filed as TEAS Plus:
Register:

Mark Type:

TH5 Common Status | a

MAINTENANCE

Back to Search Print

This page was generated by TSDR on 2021-08-04 08:46:04 EDT

CAPE LIFE

90000640
6244124
Yes
Principal

Trademark

\

  

Cape Life

Application Filing Date: Jun. 14, 2020
Registration Date: Jan. 12, 2021

Currently TEAS Plus: Yes

LIVE/REGISTRATION/Issued and Active

The trademark application has been registered with the Offic

Status: Registered. The registration date is used to determine when post-registration maintenance documents are ¢

Status Date: Jan. 12, 2021

Publication Date: Oct. 27, 2020

Niark Information

Goods anc Services

Basis information (Case Level)
Current Owner(s) Information
Attorney/Correspondence Information
Prosecution History

TM Staff and Location information

 

Assignment Abstract Of Title Information - Click to Load

Proceedings - Click to Load

 

~ Prlvacy - Terms
[EXHIBIT |

 

 

Owner Name: Cape Life Brand Company, LLC

Owner Address: 54 Sugar HIN Drive
Harwich, MASSACHUSETTS UNITED STATES 02645

Legal Entity Type: LIMITED LIABILITY COMPANY State or Country MASSACHUSETTS
Where Organized:

 

Attorney/Correspondence Information

 

Attorney of Record
Attorney Narve: Lucas McArdle
Attorney Primary Luke@meardielaw.com Atiorney Email Yes
Email Address: Authorized:
Correspondent

Correspondent LUCAS MCARDLE
Name/Address: MCARDLE LAW & ASSOCIATES, PLLC
280 MERRIMACK STREET, SUITE 327
LAWRENCE, MASSACHUSETTS UNITED STATES 01843

Phone: 978-651-5150 x1 Fax: 978-681-5152
Correspondent e- Luke@mcardlelaw.com jonathan@capelifebrand. Correspondent e- Yes
mail: com mail Authorized:

Domestic Representative - Not Found

Prosecution History

Proceeding
Number

Date Description
Jan. 12, 2021 REGISTERED-PRINCIPAL REGISTER
Oct. 27, 2020 OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Oct. 27, 2020 PUBLISHED FOR OPPOSITION
Oct. 07, 2020 NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Sep. 18, 2020 APPROVED FOR PUB - PRINCIPAL REGISTER
Sep. 16, 2020 ASSIGNED TO EXAMINER $3429
Jul, 13, 2020 NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

Jun. 17, 2020 NEW APPLICATION ENTERED IN TRAM

TM Staff and Lecation Information

Th Staff information - None
File Location
Current Location: PUBLICATION AND ISSUE SECTION Date in Location: Jan. 12, 2021

Return of Service

| hereby certify and return that on June 10, 2021 at 10:00 am, | served a copy of the Cease and Desist Order
In this action upon the within named Arthur Wright, Resident Agent For Cape Life Gifts, Inc.,
IN HAND, at 852 Main Street, South Yarmouth, MA 02664..

Date: June 17, 2027 Signed Under the pains and penalties of perjury
i \
OO Oe
Dill) Le
John D.Sircom, As Constable
Or Disinterested Person

 
Telephone: 978-681-5150
Facsimile: 978-681-5152
Email: Luke@MecArdleLaw.com

280 Merrimack Street, Ste. 321

Lawrence, MA 02843

 

MCARDLE LAW & ASSOCIATES, PLLC

 

June 9, 2021

VIA CONSTABLE SERVICE
Arthur Wright

Resident Agent for Cape Life Gifts Inc.
852 Main Street, Route 28

South Yarmouth, MA 02664

Re: CEASE & DESIST
Dear Mr. Arthur Wright:

Please accept this letter as an official demand from Cape Life Brand Company, LLC (°CLBC”)
that Cape Life Gifts Inc. and/or any of its affiliates or agents Cease and Desist use of the term
Cape Life on Your products as that term is legally protected on both the state and federal level
for exclusive use by Cape Life Brand Company (“CLBC”)’, specifically regarding the use on
clothing, hats, stickers/decals, houseware or the like. This demand includes immediate removal
from Your store, online or otherwise of all products containing “Cape Life” and refraining from
selling them otherwise to any degree.

Your Company was put on direct notice of CLBC’s use of the term “Cape Life” on its clothing
and products when You were approached by CLBC in 2020 to inquire as to CLBC selling its
products in Your gift shop — at a time when You were not offering any clothing or products in
Your store for sale that contained the term “Cape Life”. Nevertheless, following this occurrence
and knowing the term “Cape Life” was being used by CLBC in commerce and on clothing
specifically, You began a “Cape Life” clothing line that You are now selling in Your store.

Your merchandise is and has already caused much confusion for consumers that are familiar with
the CLBC brand — these consumers assume that the clothes and stickers (the only two items
known to contain “Cape Life” to this point) being sold within Your store are products of CLBC.
This use and confusion is a significant concern for the CLBC brand, is potentially damaging and
is in violation of its legally protected trade and service marks.

Any action taken contrary to this notice will be considered intentional use in violation of the
trademark protections and may subject you to penalties and legal liability, which will be pursued
to the fullest extent of the law otherwise.

With that said, CLBC does not plan to take any detrimental action against You or Your company
if You immediately comply with this demand following service of this Notice.

 

' See attached State and Federal Trademark Registrations
Thank you for your time and anticipated cooperation. Affirmative notice of your compliance
would certainly cause this process to be much more cordial — otherwise an agent of CLBC will
be sent to confirm compliance within 48 hours of service of this Notice.

Notwithstanding the necessary legal nature of this demand, CLBC is a company that collaborates
with several other local companies and if You would like to turn this into a potential
collaboration or obtain a license to utilize “Cape Life”, CLBC is certainly open to discuss that or
any other manner of collaboration and CLBC otherwise fully supports You and the success of
Your small local business.

Please contact my office for any questions, notice of compliance or inquiries otherwise.

Very trul eer

( Fraweiscnaarenrer eres Nt ry,
AL le, Esq.

McArdle Law & Associates, PLLC
280 Merrimack Street, Suite 321
Lawrence, MA 01843

Tel: (978) 681-5150, ext. 1
Luke@meardlelaw.com

 

Enclosures (2): MA Trademark Registration
Federal Trademark Registration
 
 
 
 
Corporations Division
Trademark Search

 

 

| Search by: © Registration No. Trademark | Servicemark © Mark description © Registrant

 

 

| icape life
Search by date or date range: Enter date as MM/DD/YYYY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date from: Date to:
Search type: | contains anywhere v Transaction type: | ay ; wv
Display number of items per page: = 95 jtems wv

Clear search fields Search

 

 

 

 

 

Number of records: 6 Number of pages: 1 ~

 

     

 

 

 

 

 

 

 

 

 

 

 

89313 07-09-2020 CAPE LIFE BRAND COMPANY, CAPE LIFE
LLC

S08G1 05-12-2015 CAPE LIFE BRAND COMPANY, CAPE LIFE BRAND COMPANY
LLC

8O215 06-13-2020 CAPELIFE BRAND COMPANY, CAPE LIFE KID
LLC

GL776 07-29-2002 THE CAPE COD CO- CAPELIFE ACCOUNT
OPERATIVE BANK

89187 06-08-2020 CAPE LIFE BRAND COMPANY, ENTERING CAPE LIFE
LLC

80860 05-12-2015 CAPE LIFE BRAND COMPANY, THAT'S CAPE LIFE
LLC

 

 

 
